 COOK PAINT & VARNISH COMPANY427unfair labor practices within the meaning of Section 8(a)(1), (2), and (3) andSection8 (b) (1) (A)and 8(b) (2) of the Act.4.By interfering with, restraining,and coercing its employees in the exercise of therights guaranteed in Section7 of the Act,the Respondent Employer has engaged inunfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.By discriminatingin regardto the hire and tenure of employment of Homer F.Burdett,the Respondent Employer has engaged in unfair labor practices within themeaning of Section 8 (a),( 1) and(3) of the Act.6.By attempting to cause and causing the Respondent Employer to discriminateagainst its employees,and thus to commit an unfair labor practice within the meaningof Section 8(a) (3) ofthe Act,the Respondent Unions have engaged in unfair laborpractices within the meaning of Section 8(b) (2) ofthe Act.7.By restraining and coercing employees in the exercise of the rights guaranteedin Section7 of theAct, the Respondent Unions have engaged in unfair labor practiceswithin the meaning of Section8(b) (1) (A) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Cook Paint&Varnish CompanyandDistrict 50, United MineWorkers of America.Case No. 23-CA-971.October 25, 1960DECISION AND ORDEROn June 17, 1960, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondent had not engaged in certain other alleged unfair laborpractices and recommended that those allegations of the complaintbe dismissed.Thereafter, the General Counsel, the Charging Party,and the Respondent filed exceptions to the Intermediate Report andsupporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Jenkins and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report, the exceptions,and briefs, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this proceeding and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Cook129 NLRB No. 54. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaint & Varnish Company, its officers, agents, successors, and assigns,,shall :1.Cease and desist from :(a)Discouraging membership in District 50, United Mine Workersof America, or any other labor organization of its employees, by dis-criminating in regard to hire or tenure of employment of its employees.(b)Soliciting from employees information to reveal union activi-ties of fellow employees and to reveal the identity of employees whoare engaged in activities on behalf of the Union, or otherwise inter-rogating them in a manner violative of Section 8(a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist District 50, United Mine Workersof America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage inany other concerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any or all suchactivities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Lynne Perry, Jeanette D. Tallant, and Emma D.Godbey immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their seniorityor other rights and privileges previously enjoyed, and make themwhole for any loss of earnings suffered by reason of the discriminationagainst them in the manner set forth in the section of the IntermediateReport entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpaydue and the rights of employment under the terms of this Order.(c)Post at its plant in Houston, Texas, copies of the notice at-tached hereto marked "Appendix." 1Copies of said notice, to befurnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by an authorized representative of theRespondent, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order " COOK PAINT & VARNISH COMPANY429(d)Notify the Regional Director for the Twenty-third Region,in writing, within 10 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent unlawfully dischargedPeggy J. Denny and Roma J. Wells.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discourage membership in District 50, UnitedMine Workers of America, or any other labor organization of ouremployees, by discriminating in any manner in regard to hire,tenure, or any term or condition of employment.WE WILL offer to Lynn Perry, Jeanette D. Tallant, and EmmaD. Godbey immediate and full reinstatement to their former orsubstantially equivalent positionswithout prejudice to anyseniority or other rights previously enjoyed by them, and makethem whole for any loss of earnings as a result of the discrimina-tion against them.WE WILL NOT solicit from employees information to reveal theunion activities of fellow employees and to reveal the identityof employees who have engaged in such activities, or otherwiseinterrogate them in a manner violative of Section 8(a) (1) ofthe Act.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization,to form labor organizations, or to join or assist the above-namedor other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from engaging in any orall such activities.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization.COOK PAINT & VARNISH COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge and amended charges filed by District 50, United Mine Workersof America, herein called District 50, the General Counsel of the National LaborRelations Board, by the Regional Director for the Twenty-third Region (Houston,Texas), issued his complaint dated February 11, 1960, against Cook Paint & VarnishCompany, herein called the Respondent, alleging that the Respondent had engagedin and was engaging in unfair labor practices affecting commerce within the meaningof Section 8(a) (3)and (1) andSection 2(6) and (7) of the National Labor Re-lationsAct, 61 Stat. 136, herein called the Act.Copies of the complaint, thecharge, and a notice of hearing were duly served upon the parties.With respectto the unfair labor practices, the complaint alleged that the Respondent had un-lawfully interrogated its employees concerning their union activities, had threatenedto discharge them for engaging in such activities, and had discharged five employeesfor engaging in activities in behalf of the Union.The Respondent's answer deniesthese allegations and assigns various reasons legally to justify the discharges.Pursuant to notice, a hearing was held at Houston, Texas, on April 12 and 13,1960, before the Trial Examiner duly designated to conduct the hearing.All partieswere represented by counsel or other representative.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence was afforded allparties.After the hearing the General Counsel and the Respondent filed briefs withthe Trial Examiner which have been carefully considered.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe Respondent, a Delaware corporation with its principal office and place ofbusiness in Kansas City, Missouri, maintains plants and other facilities in severalStates of the United States, including a plant in Houston, Texas, where it is engagedin the manufacture of paint and paint products for wholesale and retail distribution.During the course of the 12-month period preceding issuance of the complaint, theRespondent in the operation of its Houston plant purchased goods and materialsvalued in excess of $50,000 which were shipped to its plant from locations outsidethe State of Texas.During the same period the Respondent sold goods and ma-terials valued in excess of $50,000 which were shipped from its Houston plant topoints outside the State of Texas.From these facts I find that the Respondent isengaged in interstate commerce and that it will effectuate the policies of the Act toassert jurisdiction over the Respondent'sbusiness.H. THELABOR ORGANIZATION INVOLVEDDistrict 50,UnitedMineWorkers of America, is a labor organization whichadmits to membership the employees of the Respondent and seeks to bargain forthem with the Respondent concerning their rates of pay and terms and conditionsof employment.III.THE UNFAIR LABOR PRACTICESDuring the evening of Wednesday, December 2, 1959, five female employees fromthe Respondent's office clerical staff were informed at a bowling alley where theyhad gone for recreation by two of the Respondent's production employees that themen were being organized, presumably by the Union, and were asked whether they,too, were interested in this activity.The next day the subject was discussed at theoffice by the female employees.During the next day, Friday, there was solicitationat the office for membership in the Union. Some of the girls signed membershipcards.Others refused.On the following Monday morning, December 7, LynnePerry, the office employee most active for the Union, was discharged.On Thursday,December 10, office employees Jeanette D. Tallant, Emma D. Godbey, and PeggyJ.Denny were discharged.On January 13, 1960, office employee Roma J. Wellswas discharged.All these discharges are alleged by the General Counsel to haveresulted from the Respondent's knowledge or belief that the discharged employeeswere supporters of the Union.The Respondent maintains otherwise, and insists thatthey were discharged for various reasons including absenteeism, tardiness, improperattitude, inattentiveness to duty, and incompetence, and, in one case, for soliciting COOK PAINT & VARNISH COMPANY431membership in the Union during worktime.The particular defenses raised in eachcase will be separately discussed.Much of the testimony of the discharged employees is uncontroverted.For thisreason, and because each favorably impressed me with her desire to testify truth-fully, I have,withminor exception,credited their accounts of the circumstancesrelative to their discharges.Lynne Perry was the most active office employee supporting the Union.On De-cember 3, 1959, she procured union membership cards from the production employeewho had broached the subject of unionization at the bowling alley.On Friday,December 4, she distributed these cards to office employees and solicited theirsignatures.Cards signed by employees were returned to her for ultimate deliveryto the Union. She was apprised of her discharge about 10:30 a.m. on Monday,December 7, by Office Manager Bogart. Perry called for an explanation and Bogartreplied simply, "I think you know whatImean.We won't be needing you anymore."Perry insisted she did not comprehend the action and asserted that herwork had been good and that her attendance record was faultless.Bogart agreed,but still gave no explanation.Perry's insistence for a reason finally evoked Bogart'scomment that he understood she has been talking about the Union. Perry acknowl-edged these conversations and pointed out that other office girls had done likewise.Bogart responded in effect that Perry had been"pushing" the Union or had been"behind it."Perry retorted, "In other words your reason for firing me is becauseof my talk about a union or labor union?" Bogart replied, "Yes, that is my reason."Bogart also asked Perry who had informed her about the Union, but she refused toinvolve others lest they got into trouble.Tallant,Godbey, and Denny were all discharged by Bogart about the same timeshortly before 5 in the afternoon of December 10, 1959.Tallant and Godbeyhad signed union cards which they had returned to Perry.Denny had been solicitedby Perry but did not sign a card until after her discharge. In response to Tallant'srequest for a reason for her discharge, Bogart first stated "unsatisfactory."Whenshe reminded him that she had several times been complimented by her superior,Mr. Major, as the best secretary he had ever had, Bogart remarked, "Well, it justcould be your absenteeism."Godbey was informed by Bogart of her discharge whenhe presented her with termination papers and a check. She asked for no explanation,and none was volunteered.Denny was also handed termination papers and a checkby Bogart.In answer to her query, Bogart stated her discharge resulted from un-satisfactory work and her attitude toward the Company.Wells was discharged on January 13, 1960, by Office Manager Cook who hadreplaced Bogart.Wells had signed a union card on December 4, 1959, which shehad returned to Perry.On December 7 she had also obtained a union card foranother office girl for her signature.On December 11, 1959, she and office employeeJoyce White had told Bogart that they understood some of the girls had been dis-charged because of the Union and acknowledged that they,too, had signed unioncards.They asked whether he wanted them to leave,but Bogart directed them toreturn to work and asserted the discharges were not because of the Union butbecause the girls had been "goofing off."Wells remarked to him,"No.Honestly,I haven't seen them goof off, Mr. Bogart,Iwon't lie."When Cook notified her ofher discharge he remarked,"Joan,I see you working awfully hard and I bate to tellyou this, but I have to take you off this desk."In explanation he told her she hadnot in his opinion handled her desk as well as she should have.Each of the discharged employees testified without contradiction that she had notpersonally been criticized by any superior for improper performance of work, failureto abide by the Company's rules, or for any shortcomings.None had been warnedabout discipline for any reason or had received any indication that her job wasimperiled.Except for their suspicion that their union activities had jeopardizedtheir jobs, none had any indication from a superior that she was in danger of dis-charge.On the other hand,several had been warmly complimented by theirsuperiors for their job performance,and had received salary increases or a promiseof increase reflecting satisfaction with their work.Perry had been promised a raiseby Bogart just 1 week before he discharged her, and, as shown, had agreed whenhe discharged her that he found no fault with her work.Tallant had been praisedby Major as the best secretary he had ever had, and she had also been complimentedby Assistant Foreman Ritterhouse and Chief Chemist Duhig. In October 1959,about 2 months before her discharge, Tallant had offered to resign because her ill-ness at the time necessitated visits to a doctor which she feared would interfere withher work.Major, with whom she discussed this matter, urged her to withhold herresignation until she knew better from her doctor what procedures he wouldprescribe.When she reported that surgery had been ruled out, Major told her to 432DECISIONSOF NATIONALLABOR RELATIONS BOARDforget about resigning.She had received a salary increase in the month of Julypreceding her discharge.Denny had been complimented by the Mr. Hill underwhom she had worked and by a Mr. Odell for whom she also had done some work.Godbey also was frequently praised by the Respondent's staff and on two occasionswhen she indicated an intention to leave the Respondent's employ had been en-couraged to remain. She received a merit salary increase September 1, 1959.Tallant further credibly testified without contradiction that upon reporting forwork on December 7, 1959, she was asked by Major whether she had heard anythingabout the Union. She acknowledged that she had heard the Union discussed butdenied knowing of any "petitioning or solicitation."He thereupon remarked,"Well, it isn't that I have anything against the Union. I just hate to have it to foolwith.But I would appreciate it if you heard anything, ifyouwould let me knowso we can talk it over with the Union and see if we can reach a compromise first."Later that morning she observed a conference being held in Major's office in whichMajor, Bogart, Assistant Vice President and General Manager Clasquin, and aT. R. Satcher from the shipping department participated.At one point she heardMajor say, "I don't believe Jeannette signed a union card."When she stoppedtyping they lowered their voices so she could not overhear their discussion.Wellscredibly testified without contradiction that on the day of Perry's discharge sheheard Clasquin ask his secretary, Veeda Hancock, if she "knew who signed."The Respondent's explanation for the discharges was offered only by the afore-mentioned assistant vice president and general manager, Frank F. Clasquin.Al-though Bogart was the official directly in charge of the Respondent's office, Clasquinhad ultimate responsibility for its operation and Bogart reported to him.Bogartas well as other supervisors under Clasquin were required by the latter to counselwith him on decisions to discharge employees.With respect to Perry's discharge on December 7, Clasquin testified that on thatday Bogart had asked him whether he had any objection to discharging her.Clas-quin related that he had discussed with Bogart in the past a report from Majorof dissatisfaction with her job performance and had himself noted that she oftenwas helped by a male employee who had formerly handled her payroll duties; alsothat he had suggested to Bogart that he speak to Perry about the inadequacy of herwork and that Bogart reported he had spoken to her.He consequently told Bogartthat if he felt Perry was not doing her job it would be satisfactory to dismiss her.In sum, as expressed by Clasquin's answer to counsel's question, Bogart recom-mended Perry's discharge and he concurred.While it would appear from Clasquin's testimony that Perry's discharge isexplained by the Respondent as a consequence of failure to perform her duties ade-quately, the justification for the discharge is premised on an entirely differentreason in the Respondent's brief.While at the hearing counsel stated that theRespondent defended Perry's discharge "in part" because of her incompetence,and "in part" because of her inattentiveness to duty, the brief asserts "the undis-puted evidence established that Mrs. Lynne Perry was discharged for engagingin union 'activities during working hours."The argument in the brief is confinedto an analysis of evidence to establish the contention that Perry had solicitedmembership for the Union during her working time and that she had justifiablybeen discharged for that reason.Clasquin, however, unreservedly testified thathe knew nothing of such activities by Perry before her discharge, and it could,therefore, not have been a motivating factor in whatever part he played to effecther discharge.The evidence supporting the defense that Perry solicited on company time con-sistsof the testimony of office employees Myra Matthies, Evelyn Brewster, andWanda Matthews.Each testified that Perry had briefly asked whether she wouldlike to join the Union, and each had tersely refused or had stated her indecision.While Perry specifically denied that she had solicited the membership of Matthiesand Brewster during working time, she also conceded that it was possible she hadspoken at such times about the Union to her fellow employees. I am satisfiedthat Perry was honestly mistaken about the precise time when she spoke jointlytoMatthies and Brewster, and that her contact with them was just after the 8 a.m.starting time, as these ladies recall, and not before 8 a.m. as claimed by Perry.In view of Perry's concession of the possibility of solicitation during workingtime I am satisfied that she had also spoken to Wanda Matthews during such periodabout joining the Union.The Respondent further proved that on the reverse sideof her employment record card which bore Perry's signature was a printed state-ment consisting of her pledge faithfully and honestly to discharge her duties, togive her full time to her job, and strictly to comply with the Company's rules andregulations.No rules and regulations were ever brought to her attention, however,or to the attention of the other employees herein involved, nor was there any COOK PAINT & VARNISH COMPANY433proof in the case that the Respondent had ever publishedanyrules and regulationsfor its office employees.No evidence appears that there was a rule by the Respond-ent prohibiting union solicitation at any time, or for that matter any kind of solici-tation.On the contrary, Clasquin admitted that he permitted solicitation by theoffice girls of participation in baseball and football "pools." It is also a fact thatthe office employees felt no restriction against discussion of personal matters duringworking time and in fact did engage in such conversations. It is further evidentthat in the "relaxed atmosphere" of the office, of which Clasquin approved, it wasnot objectionable for the girls to take an extra coffee break which, as proved byGodbey's testimony, was done with the knowledge of supervisors and in theircompany.Concerning the discharge of Tallant on December 10, 1959, Clasquin related thathe had returned to his office that morning after an absence of 2 days in which hehad visited the Respondent's operation at Vashing, Texas.That morning he hadlooked for a laboratory report which should have been typed by Tallant, but wasunable to find it. Inquiry revealed that Chief Chemist Duhig had dictated thereport but that it had not yet been typed by Tallant.He took up the matter withMajor who also explained that Tallant had not done the typing.Thereupon Clas-quin told Major that Tallant was not getting her work done because of her absences.Major assertedly shared this opinion.Clasquin then stated they would have toget someone who would get the work out.He consulted with Major and Bogartand repeated that someone would have to be obtained to do the work. Bogart askedwhether Clasquin had objection to discharging her.Clasquin declared he had not.Clasquin further related he was upset at the time because of the workload on hisdesk and criticisms which he had received in the past from the Respondent's KansasCity office about the inadequacy of his office staff and had no time to wait for theunprepared report.Regarding Tallant's absences, he testified she had been absentregularly and so much in her last 2 months of employment that he and his associ-ates had concluded that she was a hypochondriac. In a prior discussion withMajor about Tallant's September 1959 illness, Clasquin had told him that if shecould not get her work done she should not be kept on the payroll.Major, heclaimed, advised that he had told Tallant she was not producing.Tallant's timecards for the period September 6 to December 12, 1959, showabsences on September 10, 13, and 14 and on December 7, a total of 4 completedays.They also revealed that she worked half days on September 26 and 27.In addition the cards show that Tallant reported after the 8 a.m. starting time on41 of her last 64 working days.These late arrivals for the most part involvedtardiness of 1 to 5 minutes.The cards also reflect that Tallant frequently made upthese lost minutes by working beyond her quitting time, and on several occasionsworked overtime substantially past the 5 p.m. quitting time.Concerning Godbey's discharge, Clasquin testified that on December 10 he wasinformed by Bogart that her attitude toward her work was "extremely poor," andthat on several occasions he, Bogart, had to summon her from the restroom to doa specific job.Bogart also charged her with belligerence toward him when herequested her to do certain work.Bogart asked whether Clasquin had any objectionto discharging her.Although the record does not contain Clasquin's response, histestimony implies that he registered no objection and that Bogart then proceededto discharge her.Clasquin further testified that Godbey worked with other em-ployees as a team to prepare and send sales reports to the Respondent's KansasCity office.These reports, he stated, were 4 to 6 days delayed.He maintainedthat when she was not working at her own desk she should have been, but was not,helping someone else.He conceded that Godbey had the competence to do goodwork.Godbey was rehired by the Respondent upon its own solicitation of her onMarch 29, 1960.Clasquin testified that he conferred with her before she wasreemployed and expressed concern over her attitude and performance before herdischarge, and that Godbey conceded that it had not been good, but promised thatshe would henceforth be attentive and productive.Godbey offered a differentversion of this interview.According to her, it had been prompted by her inquiryof Office Manager Cook concerning the consequence of testifying in this proceedingwhich was already pending.Cook suggested that she discuss the matter withClasquin.In the resulting conference Clasquin advised her there would be noreprisal against her for testifying and told her to testify truthfully.She recalledthat Clasquin had also asked what had been wrong with her attitude and why shehad not worked up to her capabilities. She testified that she had assured Clasquinthat so long as there was work to be done she would stay at her desk and do it, butadded that this is just what she had done in the past. She denied that it had been586439-61-vo1.129-28 434DECISIONSOF NATIONALLABOR RELATIONS BOARDnecessary in the period preceding her discharge for the office managerto summonher to return to her work.Regarding Denny, Clasquin testified that she had worked under a Mr. Hill. Be-cause Denny had fallen behind in her work, a former employee, Joyce White, hadbeen reemployed on a part-time basis to assist her.On the morning of December10, 1959, Hill had informed Clasquin that Denny's work was delinquent, and inconsequence purchase orders for raw material were not being placed timely.Clas-quin had discussed with Hill the failure of raw material to reach the plant on timebecause of the delay in sending orders to the supplier.There had been an incidentreported to Clasquin by Major about the improper placement of an order whichresulted in an unspecified monetary loss to the Respondent, and this had beenDenny's fault.Clasquin had also been advised that Denny had not been getting outcertain "floor covering reports" on time.There had also been a circumstance,of which Clasquin was cognizant, when Denny had "raised Cain" over a delay inreceiving her paycheck from Kansas City. She had also criticized the Respondent'sbusiness methods.This prompted Clasquin to characterize her as belligerent.Withthese circumstances in mind, Clasquin had told Hill, on December 10, that hewould have to choose between Denny and White, and suggested that unless Bogartand Major objected White should be retained and Denny discharged.Apparentlytherewas no objection from them, for, according to Clasquin, this accountedfor Denny's termination.As to Wells' discharge, Clasquin testified he did not make the decision to let hergo.According to Clasquin, Office Manager Cook decided to discharge her and he,Clasquin, approved Cook's request for this action.Clasquin nevertheless testifiedthat during Wells' service on the accounts payable desk four men and a supervisorhad several times been assigned the task of assembling certain paper records whichaccumulated at the desk so that the Respondent's Kansas City office could pay itssuppliers.He recalled a particular occasion when, as he was informed, these menworked late into the evening but made little progress toward putting the papers ingood order.This, Clasquin reasoned, reflected fault in the handling of these papers.For 1 month a factory employee who had been Wells' predecessor on her job workedeveningsin aneffort to straighten out the papers at the desk.Cook had also spenta week, apparently before he became office manager, processing the papers to getthem in good shape.As a result of the paper backlog on Wells' desk, for whichClasquin blamed her, the Respondent lost discounts through failure to pay its billstimely.Apparently all these considerations entered Clasquin's mind when heassented to Cook's request for authority to discharge WellsAnalysis and FindingsInterference, Restraint, and CoercionTallant's undenied testimony, which I have credited, establishes that on December7, 1959, she was asked by Major to reveal what she heard about the Union, andthat the same day, according to Wells' undenied and credited testimony, Clasquinasked employee Veeda Hancock whether she "knew who signed" which apparentlywas an inquiry to obtain the names of those who had signed union membership cards.Such solicitation and questioning of employees by the Respondent's top officials tosecure knowledge of employee union activities and identification of union adherents,particularly in the context of this entire case, constitutes interference, restraint, andcoercion of employees in the exercise of rights guaranteed by Section 7 of the Actand is violative of Section 8(a)(1) of the Act.'The allegation in the complaintthat the Respondent had threatened to discharge employees for engaging in unionactivitieswas dismissed at the hearing for lack of evidence.DiscriminationThe record firmly convinces me that the Respondent discharged Perry, Tallant,and Godbey for their activities in behalf of the Union.On the other hand, despitedoubts that Denny and Wells were discharged for the justifiable reasons assertedby the Respondent, I am persuaded that the record does not permit a finding thatthey were unlawfully discharged.The Respondent has admitted knowledge of Perry's union activities before herdischarge.While there is no direct proof that the Respondent knew of Tallant's andGodbey's union activities before their discharges, there are circumstances from which'Alterman Transport Lines, Inc.,127 NLRB 803 COOK PAINT & VARNISH COMPANY435I infer such knowledge.The pro and con discussions among the girls in their smalloffice, the knowledge of the Respondent's supervisors and officials of the organiza-tional activities among the girls coupled with their concern about these activities,their inquisitiveness concerning these activities, particularly about the identity ofthose girls who had signed cards for the Union, and the apparent effectiveness ofthe office grapevine which quickly revealed Perry's solicitations to Bogart, satisfyme that the Respondent's supervisors, especially Bogart, Major, and Clasquin, knewthat Tallant and Godbey were supporters of the Union.The Respondent's opposition to unionization of its office personnel is clearly re-vealed by Major's remark to Tallant that he did not want to fool with the Union.Bogart's explanation to Perry that her discharge was caused by the fact that she hadbeen "behind" the Union or had been "pushing" it is further evidence of theRespondent's opposition to unionization of its office force. In finding that theRespondent was opposed to organization of its office employees by the Union, Iam mindful of Clasquin's testimony concerning his past dealings with other labororganizations, the Respondent's claimed neutrality in the union affairs of its em-ployees, and its collective-bargaining relations with a local of the Painters andDecorators Union, AFL-CIO, which represents the production workers at Houston.The fact is that the Respondent by its deeds did not in this case abide by its neutralitypolicy.That the Respondent cordially bargains with one labor organization for itsemployees does not rule out the possibility that it does not relish the activities ofanother rival organization which could unsettle its stable relations, and for this reasonalone would oppose the intrusion in any part of its plant by the rival organization.When there is added to the Respondent's knowledge of union activities and itsopposition there to the abruptness of the discharges, the total absence of warnings ofdisciplinary action of any kind or for any reason, the extraordinary occurrence of somany discharges contrary to the Respondent's past employment history directlyafter the start of the Union's campaign, and the uncertain and evasive explanationsgiven for the discharges, especially to Perry and Tallant, there emerges a strongprima faciecase of discrimination regarding the discharges of Perry, Tallant, andGodbey.The Respondent's explanation for these discharges fails to overcome theGeneral Counsel'sprima faciecase.As I have previously noted, the Respondent's brief appears to rely solely in itsdefense to Perry's discharge upon the contention that she was discharged becauseshe solicited for the Union during working hours.The Respondent argues that suchconduct is not an activity protected by Section 7 of the Act and a discharge thereforis not statutorily sanctionable.The short answer to this argument is that Perry wasnot discharged for this reason but because she was the leader of the union movement.This was virtually admitted to her by Bogart when he told Perry that she had beendischarged for "pushing" the Union, or because she had been "behind" it.Moreover,the Respondent had no rule forbidding solicitation during working time for anyreason.In fact solicitation during working time in the relaxed atmosphere of theoffice was permitted for baseball and football pools, and talking between the officeworkers about personal matters was not uncommon. Indeed, two of the employeesfrom whom Perry briefly inquired about their unionintentionswere engaged in apersonal conversation when she approached them and it is evident that Perry didnot cause them to deviate from their work or that she took time out from her own.The proposition relied upon by the Respondent that working time is for work, is notarguable.2Had the Respondent promulgated a rule forbidding neglect of duty toengage in private discussions, including solicitation for the Union, Perry's violationof such rule would have legally entitled the Respondent to discharge her.Evenwithout the rule, but in circumstances where employees knew they were not supposedto talk during working time, discipline for breach of such undeclared rule by takingtime out from work to talk about the Union is legally permissible.3 But such clearlywas not the case here.Not only was there no rule to prohibit talking during workinghours, but the employees did talk with the knowledge of their supervisors, they werenot warned by them, nor were they disciplined.The sudden discharge of Perry fortalking about the Union can mean only that the Respondent was disparately con-cerned with curbing only those conversations between employees which involvedunionsolicitation.In these circumstancesit is plainthat the Respondent's explana-tion for Perry's discharge is merely a technical contrivance to cloak itsreal reason,namely, its desire to get rid of Perry because of her leadership in the Union andher advocacyof the union movement.2 See the explicit enunciation of this doctrine by the Board inPeyton Packing Company,Inc.,49 NLRB 828; see alsoOlin Industries,Inc., etc. v. N.L.R.B.,191 F.2d 613(C.A. 5).3Underwood Machinery Company,74 NLRB 641, 648. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDAs the record stands, Perry was discharged by Bogart because ofher unionactivitiesand for no other reason.Her discharge for this reason was plainly a violation bythe Respondent of Section 8(a)(3) of the Act.In so findingI deem itimmaterialthat Clasquin in authorizingBogartto discharge her may have been mindful onlyof her asserted shortcomings in the performance of her duties, for it was not Clasquinbut Bogart who discharged Perry for his unlawful reasons. In any event, I wouldon this record find no support for any implication in Clasqum's testimony thatPerry had failed to satisfy the Respondent with her job performance and that herdischarge resulted therefrom.Certainly, Bogart, who was in a better position thanClasquin .to observe Perry, was not dissatisfied with her work, for he had promisedher a raise a week before her discharge and conceded to her that her discharge wasnot attributable to fault with her work.Whatever criticisms of Perry's work areimplicit in the remarks Clasquin claims to have made to Bogart when he authorizedher discharge are not founded upon Clasqum's direct knowledge but upon hearsaywhich may not be accepted as proof that Perry had not performed her job to theRespondent's satisfaction.To the contrary, the probative evidence in the recordupon which I rely shows that she was favorably regarded by the Respondent. Thereis no basis in this record to support any contention, if itis stillseriously advanced,that Perry was discharged for reasons other than her union activities.Respondent's explanation for Tallant's discharge is wholly unconvincing.Hereagain, the Respondent has failed to produce testimony from the persons who had thebest knowledge of her claimed inadequacies. Instead, the Respondent relied uponthe testimony of Clasquin whose knowledge of Tallant's alleged faults are basedessentially upon hearsay reports.In the absence of refutation from Major, theofficialwho was best able to pass judgment on her work, I find, in accord withTallant's testimony, that he had enthusiastically placed his stamp of approval on herby declaring that she was the best secretary that he had ever had.This compli-mentary expression genuinely reflected Major'sestimateof Tallant's services, forwhen Tallant had in good conscience offered to resign about 2 months before herdischarge because she feared that medical treatments would deprive Major of herfull-time services, he urged delay and then, after it appeared that the radical medicaltreatment which Perry had anticipated would not be required, he told her to forgetabout her resignation.Neither Major, Bogart, nor any other official had ever com-plained to Tallant about her absences from her job, late reporting, or failure to gether workdone on time.How, in the face of these hard facts, can credence be givento the impression which Clasquin by his testimony sought to create that Tallant inthe 2 months before her discharge had chronically failed to keep up with her workbecause of her absences, so that her failure on December 10 to complete the typingof a reportwas ineffect the straw that broke the camel's back?Actually,Tallant's absences were not particularlysignificant.In the 2-monthperiod before her discharge she had been absent only 1 day.Clasquin was obviouslyexaggerating when he testified that Tallant had been absent so much during the last 2months of her employment that "we had talked about her absences and we felt shewas a hypochondriac."Assuredly, Clasquin had not, in November 1959, about amonth before Tallant's discharge, taken sucha dimview of her suitability for he hadthen authorized the grantingof a loanby the credit union of the Respondent's em-ployees.In approvingTallant's application for aloan at thattimeClasquin had beenrequired to consider whether she would continue her employment with the Respond-ent sufficiently long to assure repayment.He was satisfied that she was a good riskfrom this standpoint and approved her application.Obviously, he had not con-sidered her job in jeopardy or he would not have noted his approval, particularly,as he was by his own concession mindful that "losses to the Credit Union in theTexas division were a lot greater than those in other sections of the Company." Iam, accordingly, convinced that Tallant's alleged absences from work had nothingto do with the Respondent's reasonsfor her discharge.Nor do 1 believe that Tallant's tardiness in reporting for work contributed to herdischarge.Iappreciate that an employer who strictly requires his employees toobserve official starting times could become sufficiently irritated by the repeatedtardiness of an employee to discharge herBut the Respondent was not such a strictemployer and tolerated the late arrivals not only of Tallant but of many other girlsin the office In fact, during the period preceding the discharge of Tallant, Clasquin'sown secretary had a greater late reporting rate than Tallant.Others also frequentlyreported after the 8 a.m. starting time.There is no evidence that Tallant, or any ofthe others, was ever reprimanded or told to change her habits.Tallant's late arrivalsfor the most part involved an insignificant few minutes which resulted in no loss ofworking time as her checkout times were frequently after the 5 p.m. quitting time.Itwas not shown by the Respondent, nor do I believe it could have been, that her COOK PAINT & VARNISH COMPANY437tardiness affected her productiveness.Moreover, Clasquin's asserted reason for herdischargewas her failure to produce due to numerous absences,not because oftardiness.As to the untypedreportwhich allegedly precipitated Tallant's discharge,itmustbe considered that however irritated Clasquin may havebeenover this circumstance itisnot claimed by him thatthis alonewas the cause of the discharge.The essentialreason, as presentedby Clasquin, was Tallant's past failure to get out her work. Ihave found there isno factualsupport forthis claimof past delinquency. It followsthat the whole explanationiswithout basis and, in my opinion,is a mere inventionto provide cover forthe real reasonfor thedischarge.Tallant's discharge like Perry's and Godbey's, which I shall next discuss, sprangfrom theRespondent's opposition to unionizationof the office employees. The con-cern which theRespondent'sofficials registered about this event has already beenrelated.The particularinterestinTallant'sunion activitiesby these officials hasalso been described. It may reasonably be inferred that the realization that they hadbeenmistaken in their assumptionthat Tallant had not signed a card for the Unionproduced resentment sufficientto impelher discharge.In sum, I find that the GeneralCounsel'sprima faciecase of discriminationagainst Tallant has not been overcomeby the Respondent's unsatisfactoryexplanation.By discharging her for her unionactivities the Respondent violated Section 8(a)(3) of the Act.As with Perry and Tallant, the Respondent's unconvincing explanation for God-bey's discharge is insufficient to overcome the General Counsel'sprima faciecase ofdiscrimination.Although Godbey's discharge, as explained by Clasquin, was pre-cipitated by Bogart's complaints, Bogart was not called by the Respondent as a wit-nessto substantiate them. Instead, the Respondent elicited only Clasquin's recital ofwhat Bogart told him concerning Godbey. I have credited Godbey's denial of thederelictions ascribed to her by Bogart, as related by Clasquin, and find that in theperiod preceding her discharge she had not neglected her work by leaving her desk,that it had not been necessary for Bogartto summonher to return to her desk toperformherduties, and that her attitude toward Bogart m this period had not differedfrom what it had previously been. In making this finding I have considered Clas-quin's version of the interview with Godbey at the time of her rehire, and credit hertestimony that she had not agreed with Clasquin's remarks at the time to the effectthat there had been fault with her work or attitude before her discharge.Godbeyimpressedme as anexceedingly frank witness who was concerned with telling onlythe truth regardless of the consequences.Clasquin did not impress me as equallyforthright.Thus, there is no evidence in the entire record which I credit to supporta claim that Godbey had been derelict in her work before her discharge.Clasquin's testimony about the delay in the preparation of sales reports by ateam of employees of which Godbey was a member was limited to the period of 11/zweeks before her discharge, and the claim by Clasquin that she failed in this periodto remain at her desk appears also to be based on hearsay reports he received fromBogart. I have found that Bogart had no basis for such complaint to Clasquin. Ideem it unlikely that Bogart made such an unfounded report to Clasquin unless hehad an ulterior motive for getting rid of Godbey and was improvising a pretext forher dischargeI have already found that Perry was discharged for an undisguisedantiunionmotive which Bogart expressed to her. It may reasonably be assumed thatBogart was disposed to get rid of Godbey because she had signed a card for theUnion.Whether it was Bogart alone who was responsible for Godbey's dischargebecause of this activity or whether Clasquin was equally involved in getting rid ofher for this reason,is immaterialto a finding that she was discharged by the Respond-ent because of her union activities, for Bogart as well as Clasquin was the Respond-ent's agent for whose conduct it is responsible in this proceedingI find that by dis-charging Godbey for her union activities the Respondent violated Section 8(a) (3) ofthe Act.Unlike Tallant and Godbey with whom she was simultaneously discharged, Dennyhad not signed a union card, nor is there evidence that she had in any other wayrevealed sympathy or support for the Union.To compensate for the lack of thisessential ingredient in Denny'sprima faciecase, the General Counsel relied uponproof that at work Denny was a close friend of Tallant and that they were frequentlytogether during their nonworking time.The General Counsel reasons that as Tallantwas a known adherent of the Union, the Respondent formed a belief that Denny,through friendship and association with her, was also an adherent.While the Re-spondent may have indulged in such theorizing, I cannot in the circumstances of thiscase accept it as a fact. I have inferred the Respondent's knowledge of Tallant's andGodbey's union activities from the several circumstances which I delineated includingthe office grapevine. I believe it more likely that this same avenue of information 438DECISIONSOF NATIONALLABOR RELATIONS BOARDrevealed to the Respondent that Denny before her discharge had not signed a unioncard rather than the opposite. In this circumstance I may not find that the Respond-ent discharged Denny for belief that she had engaged in union activities.In determining that Wells' discharge was not caused by her openly declared unionadherence, I have accorded great weight to the absence of thetimingfactor whichwas ,present in the case of the others whose discharges I found were discriminatory.While it may be argued that the Respondent did not act precipitately in dischargingWells for her union activities directly after they were revealed in order to avert sus-picion, this reasoning impressesme inthe circumstanoes as too speculative to warrantacceptance.In the first place at least one other employee, Joyce White, had dis-closed her union activities without suffering reprisal.Furthermore, the Respondent'sexplanation for Wells' dischargeseemsplausible.Although in her case, as in theothers, the Respondent's justification is weakened by the failure of the supervisorwho discharged her to testify concerning his reason for this action, the reason givenby him to Wells is amply supported by Clasquin's testimonyas toher inadequaciesconcerning which he had personal knowledge. I am satisfied that his explanation issufficient to overcome the General Counsel'sprima faciecase.Because I do not believe that the record preponderates in favor of a finding thatDenny and Wells were discharged for their union activities, I shall recommend dis-missal of the allegations in the complaint that by their discharges the Respondentviolated the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It has been found that the Re-spondent on December 7, 1959, discriminatorily discharged employee Lynne Perry,and on December 10, 1959, discharged employee Jeanette D. Tallant, and has sincerefused to reinstate these employees. It has further been found that the Respondenton December 10, 1959, discriminatorily discharged employee Emma D. Godbeybut that it has since reemployed this employee. It will therefore be recommendedthat the Respondent be ordered to offer Perry and Tallant immediate and fullreinstatement to their former or substantially equivalent positions without prejudiceto seniority or other rights and privileges.Although Godbey is now employed bythe Respondent it is not determinable from this record whether her reemploymentprovided full reinstatement without prejudice to seniority or other rights and privi-leges formerly enjoyed by her. It is recommended that the Respondent be orderedimmediately to restore her to her former status with respect to these conditions. Itshall also be recommended that the Respondent make whole these employees for anyloss they may have suffered because of the discrimination against them by paymentto them of sums of money equal to the amounts they normally would have earnedas wages from the date of the discrimination to the date of the offer of reinstatement,with backpay to be computed on a quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289.Because the Respondent's unfair labor practices go to the heart of the Act, thecommission of similar and of other unfair labor practices may reasonably be an-ticipated.Itwill therefore be recommended that the Respondent be ordered tocease and desist from in any manner infringing upon the rights guaranteed its em-ployees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Cook Paint & Varnish Companyisanemployer within the meaning of Section2(2) of the Act and is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.District 50, United Mine Workers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.By discriminating with respect to the hire and tenure of employment of LynnePerry, Jeanette D. Tallant, and Emma D. Godbey, the Respondent has engaged in ARGENTUM MINING COMPANY OF NEVADA439and is engaging in unfair labor practices within the meaning of Section 8(a) (3) and(1) of the Act.4.By solicitingemployees to reveal information concerning union activities oftheirfellow employees and to reveal theidentityof employees who have engagedin activities in behalf ofthe Union,the Respondent has engaged in unfair laborpracticeswithinthe meaning of Section 8(a)( I) ofthe Act.5.The aforesaidunfairlaborpractices are unfairlaborpractices affecting com-merce within the meaning of Section2(6) and (7) of the Act.6.The allegations of the complaintwithrespect to unlawful discrimination againstPeggy J. Denny and RomaJ.Wells havenot been sustained.[Recommendations omitted from publication.]Argentum Mining Company of NevadaandHod Carriers,Labor-ers,Miners,Maintenance and ProductionWorkers, LocalUnion No. 169, International Union of Hod Carriers and Com-mon Laborers,AFL-CIO,and International Union of Operat-ing Engineers,Local UnionNo. 12, AFL-CIO, Jointly. CaseNo. 20-CA-1693.October 25, 1960DECISION AND ORDEROn February 11, 1960, Trial Examiner Eugene K. Kennedy issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, insofar as they are consistent with our decisionherein.The essential facts are as follows :For approximately 2 years prior to the instant hearing, the Re-spondent was engaged in the mill processing of silver from ore at itsmining location near Mina, Nevada.The ore that was processedoriginated mainly from a large stockpile located on the premises nearthe mill.I Inasmuch as the record,exceptions,and briefadequately present theissues and posi-tions of the parties, the Respondent's request for oral argument is denied.129 NLRB No. 53.